Citation Nr: 1821767	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-31 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pigmented actinic keratosis, claimed as skin cancer.

2.  Entitlement to an initial rating in excess of 10 percent for status post repair of the medial collateral ligament (MCL) of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia.

4.  Entitlement to an initial compensable rating for chronic sinusitis.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984, from March 1985 to December 1992, and from August 1998 to March 2008.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In October 2013, the Board remanded the issues then on appeal for additional evidentiary development and due process considerations.  

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In an August 2017 decision, the Board dismissed the appeals with respect to the issues of entitlement to service connection for a right elbow disability and entitlement to initial increased ratings for left and right thumb disabilities, left and right little finger disabilities, and a right ring finger disability.  The remaining issues on appeal were remanded for additional evidentiary development.  

The issue of entitlement to service connection for pigmented actinic keratosis is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's service-connected right knee disability has been manifested by removal of the meniscus with symptoms such as swelling, popping and crepitus.  

2.  Since the award of service connection, the Veteran's service-connected right knee disability has also been manifested by X-ray evidence of arthritis and painful limitation of motion, including flexion limited to no more than 95 degrees and extension limited to no more than 10 degrees.  There is no evidence of instability or ankylosis.

2.  Since the award of service connection, the Veteran's service-connected GERD has been manifested by dysphagia, heartburn, regurgitation, nausea, and vomiting but has not been productive of substernal or arm or shoulder pain, material weight loss, hematemesis, melena, anemia, or considerable impairment of health.

3.  Since the award of service connection, the Veteran's service-connected sinusitis has been manifested by three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for status post repair of the medial collateral ligament of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).  

2.  The criteria for a separate initial 10 percent rating, and no more, for right knee arthritis and limitation of motion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

3.  The criteria for an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 (2017).

4.  The criteria for an initial 10 percent rating, but no higher, for sinusitis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6512 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence used to decide whether an initial rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under VA regulations, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. § 4.14.  To do so would over-compensate the Veteran for his loss of earning capacity.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25.  Specifically, when the symptomatology is distinct and separate, an additional rating is allowed.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).
 
When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Right knee disability

In connection with his claim of service connection, the Veteran was afforded a VA medical examination in May 2008.  He reported that he had injured his right knee in service in 1999 while playing basketball and underwent a right knee meniscectomy and MCL repair in 1999.  He indicated that his current symptoms included pain, stiffness, and limitation of motion in his knee.  His symptoms worsened approximately every three to four months with running.  On examination, the Veteran exhibited right knee flexion to 140 degrees and extension to zero degrees.  There was no evidence of pain, laxity, or joint line tenderness.  There was moderate crepitus.  There was no additional functional loss after repetitive use testing.  The Veteran's gait and muscle strength was normal.  There was no instability, weakness, lack of endurance, or incoordination.  There was no evidence of ankylosis.  X-ray studies showed a tiny spur of the posterior superior articular margins of the patella.  There were no significant effects on the Veteran's usual occupation.  The diagnosis was removal of meniscus and repair of MCL, right knee.  

Private treatment records show that in February 2009 and March 2009, the Veteran received a series of injections for swelling and pain of the right knee.  He complained of popping, crepitation, swelling, stiffness and pain.  Range of motion of the right knee was zero to 140 degrees, and his gait was normal.  There was tenderness, and X-ray evidence of degenerative changes with patellofemoral chondromalacia.

VA treatment records show that in December 2009, the Veteran was treated for right knee pain.  

In a January 2011 statement, the Veteran reported that he continued to experience swelling, popping, and excessive pain in his right knee.

The Veteran underwent a VA medical examination in February 2011.  He reported experiencing symptoms such as instability, incoordination, weakness, pain, and giving way.  Current treatment included Aleve and Supartz injections every six months, with poor response to the treatment.  Range of motion testing showed flexion to 130 degrees and extension to zero degrees.  There was objective evidence of pain with active and repetitive motion, without additional limitations after three repetitions.  There was crepitus.  There was no swelling, effusion, tenderness, or laxity.  There was no evidence of abnormal weight bearing, locking, inflammation, flare-ups, dislocation or subluxation.  There was no atrophy or ankylosis.  Muscle strength was noted as normal.  X-rays revealed mild lateral joint space narrowing without significant osteoarthritic change.  The Veteran did not use assistive aids.

A January 2012 private treatment record notes that the Veteran complained of right knee pain, stiffness, and swelling.  He rated his knee pain as a nine on a scale of one to 10.  He reported that his symptoms became worse when sitting, walking, or climbing stairs.  Upon examination of the Veteran's right knee, the examiner observed no swelling, ecchymosis or deformity.  There was generalized tenderness with no effusion or crepitus.  The Veteran had full range of motion of the knee.  Muscle strength and reflexes were normal, and sensation was intact.  McMurray, Apley, Anterior drawer, Lachman, Pivot shift, Valgus stress, Varus stress, Posterior sag, Patellar compression, and Patellar apprehension tests were all negative.  Gait was normal with no limp.  X-ray found no significant osteoarthritis or joint space narrowing.  Diagnoses of right knee mild early degenerative joint disease and right knee status post medial meniscectomy were noted. 

A March 2012 private treatment record shows that the Veteran reported that he continued to have right knee pain.  He stated that his knee was actually better than it was before, and overall he felt like he had made marked progress.  Right knee examination revealed the same results noted at his prior visit in January 2012.  The examiner noted that overall, the Veteran seemed like he was better than before, and that his pain was much better.  

The Veteran underwent a VA medical examination in July 2015.  The diagnoses of right knee strain, right knee meniscal tear, and MCL tear were noted.  The Veteran reported symptoms of daily stiffness, popping, and occasional swelling of his right knee.  He denied further trauma, dislocation, fracture, surgery or injections.  He treated with home exercise and activity restriction.  The Veteran denied flare-ups.  The Veteran's right knee exhibited flexion to 120 degrees and extension to zero degrees, with no evidence of pain.  Incoordination of the right knee was noted.  There was no objective evidence of pain on weight bearing, localized tenderness, or crepitus.  The Veteran was able to perform repetitive use testing with no additional functional loss.  There was pain, fatigue, weakness, lack of endurance, and incoordination with repeated use over a period of time.  In repetitive use testing, the Veteran exhibited flexion to 95 degrees and extension to 10 degrees.  The aggravating factors of the Veteran's right knee disability were jumping, climbing, running, and jogging.  There was normal muscle strength, and no evidence of atrophy or ankylosis.  There was no recurrent subluxation or lateral instability.  There was mild recurrent effusion weekly.  The anterior, posterior, medial, and lateral instability tests were normal.  The Veteran did not use assistive devices, and x-ray results were negative.  The examiner indicated that the Veteran's right knee disability did not impact his ability to work.

At his April 2017 Board hearing, the Veteran testified that he experienced right knee stiffness, clicking, instability, swelling, and difficulty going up and down stairs.  He stated that he had to alternate standing and sitting every 45 minutes to an hour.  On a scale of one to 10, he rated his right knee pain at six or seven.  He further stated that he treated with ibuprofen daily.  

In October 2017, the Veteran underwent a VA medical examination.  He reported right knee stiffness, locking, pain, and instability.  His current treatment included ice and heat.  The Veteran denied having flare-ups or functional loss.  The Veteran's right knee range of motion was flexion to 110 degrees and extension to zero degrees.  Pain was noted on flexion, but did not result in functional loss.  There was no evidence of pain on weight bearing.  There was pain on palpation of medial joint line, status post MCL repair.  There was evidence of crepitus.  Repetitive use testing did not result in additional functional loss.  There was no evidence of pain, fatigue, weakness, lack of endurance, and incoordination upon repetitive use.  There was objective evidence of pain on passive range of motion testing and in non-weight bearing.  The Veteran's muscle strength was normal, and there was no evidence of atrophy or ankylosis.  There was no recurrent subluxation, lateral instability, or effusion.  The anterior, posterior, medial, and lateral instability tests were normal.  There were no current symptoms from the meniscal tear.  The Veteran did not use assistive devices.  The examiner noted that the Veteran's right knee impacts his ability to work as a management analyst in that he stated that he could not sit for longer than 30 to 45 minutes without his knee being stiff, so he has to get up and walk.  The Veteran also noted that he cannot stand longer than 15 minutes without pain.

The RO has rated the Veteran's service-connected right knee disability under Diagnostic Code (DC) 5259.  

Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating for symptomatic removal of the semilunar cartilage.  The record reflects that the Veteran underwent a menisectomy and that he continues to experiences symptoms such as pain, swelling and crepitus.  Thus, the maximum 10 percent rating is appropriate.  

Although the Veteran is in receipt of the maximum schedular rating available for symptomatic removal of the semilunar cartilage (i.e. the meniscus), the Board finds that he exhibits additional service-connected right knee symptomatology warranting a separate 10 percent rating.  Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that the Rating Schedule does not preclude, as a matter of law, separate compensable ratings for a meniscal disability and limitation of motion of the same knee).

In that regard, as detailed above, the record reflects that in addition to symptoms associated with his menisectomy, such as swelling, crepitus, and popping, the Veteran exhibits arthritis and painful, limited motion.  

Diagnostic Code (DC) 5003 provides that arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are set forth in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.

Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

DC 5257 provides the rating criteria for impairment of the knee manifested by recurrent subluxation and lateral instability.  Under this diagnostic code provision, a 10 percent disability rating is warranted where there is slight recurrent subluxation or lateral instability of the knee.  A 20 percent disability rating is warranted where the recurrent subluxation or lateral instability of the knee is moderate.  The maximum 30 percent disability rating is warranted where there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

Based on the evidence of record, as detailed in pertinent part above, the Board finds that a separate initial 10 percent rating is warranted based on arthritis and painful motion of the right knee.  

As set forth above, the record demonstrates that, since the award of service connection, the Veteran's right knee has exhibited X-ray evidence of arthritis with painful motion.  With the exception of a single episode of extension limited to 10 degrees after repeated use on July 2015 examination, the Veteran's range of motion has been consistently shown to beyond the limits required for a compensable rating under Diagnostic Codes 5260 and 5261.  Nonetheless, given the findings of arthritis and painful motion, a 10 percent rating is appropriate.  

Separate disability ratings due to limitation of extension and flexion for the right knee are not warranted.  The VA examinations referenced above consistently demonstrated noncompensable limitation of flexion.  At worst, his flexion was limited to 95 degrees of flexion with pain.  Such findings warrant a noncompensable disability rating under DC 5260.  Moreover, but for the one episode of extension limited to 10 degrees after repetitive use in July 2015, the right knee consistently exhibited noncompensable limitation of extension under the criteria set forth in DC 5261.  While there was pain with motion, range of motion did not significantly diminish on any examination with repetition beyond the values reported above.  Additionally, there is no documented or reported limited range of motion to meet the criteria for compensation during a period of flare-up.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)).  Hence, there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  

Moreover, as there is no objective evidence of subluxation or lateral instability of the right or left knees, a separate rating under DC 5257 is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  The Board has considered the fact that the Veteran endorsed giving way and instability, but objective testing by the examiners consistently demonstrated that no instability has been present at any point in the appeal.  The Board assigns the objective medical evidence more probative weight as to the presence of clinical subluxation and lateral instability than to the Veteran's lay description of his symptoms, particularly as the Veteran's reported symptoms were considered by the examiners, who nonetheless concluded that no instability was present.

A 30 percent disability rating may be assigned for ankylosis at a favorable angle in full extension, or in slight flexion between zero and 10 degrees.  38 C.F.R. § 4.71a, DC 5256.  However, examination has consistently shown that the Veteran does not exhibit right knee ankylosis.  Therefore, a higher disability rating under DC 5256 is not warranted.

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that an initial rating in excess of 10 percent for status post repair of the medial collateral ligament of the right knee under DC 5259 is not warranted, as the Veteran is already in receipt of the maximum rating available for removal of a semilunar cartilage.  A separate initial 10 percent rating, and no more, for right knee arthritis and limitation of motion, however, has also been met due to distinct symptomatology.  To the extent that a rating in excess of 10 is not warranted, it is because the preponderance of the evidence is against the claim and the benefit of the doubt rule therefore does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



GERD with hiatal hernia

In May 2008, the Veteran was afforded a VA medical examination in connection with his claim of service connection.  At that time, he reported problems with epigastric pain for years and indicated that a barium study in the early 1980's had revealed a peptic ulcer.  No specific interventions other than self-treatment until 2007 were reported.  At that time, during a work-up for acute pancreatitis, he was found to have a large sliding hiatal hernia.  The Veteran reported subsequently undergoing cholecystectomy and a stomach procedure for the hiatal hernia, which the examiner noted, sounded like a Nissen fundoplication.  

After examining the Veteran and reviewing the record, the examiner determined a diagnosis of gastroesophageal reflux disease (GERD) with hiatal hernia treated with surgery, with a good response.  The examiner noted that the Veteran's symptoms included early satiety, occasional epigastric pain, and a 15 pound weight loss since surgery.  His current weight was 155 pounds and his height was 65 inches.  He also endorsed nausea, vomiting, indigestion, heartburn, and regurgitation.  There was no significant effect on the Veteran's usual occupation.  

An August 2009 private treatment record shows that the Veteran reported having had stomach pain for about a week.  There was no nausea or vomiting.  Abdomen was soft and tender to palpation.  A December 2009 private treatment record notes a complaint and treatment for abdominal pain.  Computed tomography (CT) scans of his abdomen and pelvis were noted as normal.  Medication was provided and the diagnosis of acute abdominal pain was noted.  

In a May 2011 VA medical record, the Veteran complained of stomach pains.  His history of cholecystectomy and stomach surgery in 2007 was noted.  A recent increase in stomach pain and treatment with Nexium was noted.  

At the February 2011 VA examination, the Veteran reported GERD symptoms of indigestion and heartburn.  He denied vomiting, diarrhea, constipation, regurgitation, hematemesis, or melena.  The examiner indicated that there was no dysphagia.  The Veteran's weight was 165 pounds.  The examiner noted that there had been no change in the Veteran's weight.  He was observed to have a normal appearance with good nutrition and body build.  Gastrointestinal examination was normal.  

An August 2013 private treatment record shows that the Veteran was treated for stomach pain.  He reported that symptoms of epigastric pain, diarrhea, and heartburn had begun two weeks prior.  The assessment of abdominal pain was noted.  

In July 2014, the Veteran complained of stomach pain, with symptoms of bloating, nausea, charcoal colored stool, and decreased appetite.  Upon evaluation, the examiner noted that there was nausea and abdominal pain, but no vomiting, diarrhea, heartburn, constipation, dysphagia, dark tarry stool, or blood in stool.  X-ray revealed no acute findings.  The assessment of nausea and abdominal pain was noted. 

An August 2014 private treatment record shows that the Veteran reported epigastric pain with some weight loss, despite his use of medications.  An endoscopy revealed significant gastritis in the proximal stomach.  

A March 2015 private treatment record noted that the Veteran exhibited symptoms of epigastric pain, nausea, and retching.  Possible distal esophagitis and mild gastritis was noted.  An endoscopy was performed and the biopsy results were negative.  

The Veteran underwent a VA medical examination in July 2015.  He asserted that his GERD symptoms had become progressively worse.  The Veteran reported symptoms of abdominal pain and nausea 3 to 4 times a week.  He denied bleeding, anemia, or surgery.  His treatment plan included Carafate and Omeprazole.  The examiner noted that the Veteran experienced persistently recurrent epigastric distress.  There were episodes of nausea four or more times a year with the durations lasting less than one day.  

At the Veteran's April 2017 Board hearing, the Veteran testified that he had daily episodes of stomach pain and bloating with regurgitation.  

In October 2017, the Veteran underwent a VA medical examination.  He reported current GERD symptoms of regurgitation with cough twice a day, and daily bloating.  His current treatment included Carafate 1 gram three times daily, and Prilosec 40 mg.  There was reflux and regurgitation.  The examiner indicated that the Veteran's GERD did not produce a considerable impairment of health.  There was no evidence of recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia or pyrosis (heartburn).  There was no impact on the Veteran's ability to work.  

The Veteran's GERD has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 7346, a 10 percent evaluation is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114

Applying the facts in this case to the criteria set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected GERD.

As noted above, in order to warrant the next higher rating of 30 percent, there must be evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

In this case, the Board concludes that the evidence shows that the Veteran's overall disability picture does not nearly approximate the criteria for a 30 percent evaluation during any period of the appeal.  Since the effective date of the award of service connection for GERD, the Veteran's reported symptoms have included pain, nausea, vomiting, indigestion, heartburn, and regurgitation.  Both his testimony and the clinical evidence shows that his symptoms are persistent.  Repeated examinations, however, have shown that the Veteran's GERD is not accompanied by substernal or arm or shoulder pain, hematemesis, melena, anemia, or material weight loss.  Although he exhibited a 15 pound weight loss after his 2007 surgery, since the award of service connection, he has not exhibited material weight loss.  Moreover, there has been no probative evidence that the Veteran's GERD has produced considerable impairment of health.  In fact, he has been described as having good nutrition and a healthy build.  During the October 2017 VA examination, the examiner expressly indicated that the Veteran's GERD did not produce a considerable impairment in his health.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for GERD.  

The Board has also considered applying an alternative diagnostic code for the Veteran's GERD.  In that regard, the record reflects that the Veteran was noted to have gastritis in 2014 and 2015.  Pursuant to Diagnostic Code 7307, a 10 percent disability rating is warranted for chronic gastritis with small nodular lesions and symptoms; a 30 percent disability rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms; and a maximum 60 percent disability rating is warranted for chronic gastritis with severe hemorrhages or large ulcerated or eroded areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

The Board finds that application of Diagnostic Code 7307 does not avail the Veteran of a higher rating, absent evidence of eroded or ulcerated areas.  The evidence does not show, nor has the Veteran contended, that his gastritis is manifested by such pathology.  In addition, a separate rating for gastritis is not warranted.  With regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, which include the schedular criteria for hiatal hernia and gastritis, Diagnostic Codes 7346 and 7307 respectively.  

In summary, the Board finds that a 10 percent rating for the Veteran's GERD disorder most accurately contemplates the symptomatology and resulting impairment demonstrated by the evidence of record.  This is a case where the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b) (2017).

Sinusitis

The Veteran's sinusitis has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6512, Sinusitis, frontal, chronic. 

Under Diagnostic Code 6512, a 10 percent rating is assigned where one or two incapacitating episodes of sinusitis per year require prolonged (lasting 4 to 6 weeks) antibiotic treatment or where there are three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The next and highest scheduler rating of 50 percent is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R § 4.97, Diagnostic Code 6512.

At a May 2008 VA medical examination, the Veteran stated that he awakened at least weekly with facial congestion of maxillary and frontal sinuses, and a non-prostrating headache.  His headache typically lasted 12 to 24 hours and he treated it with aspirin.  The Veteran reported that his sinusitis is intermittent with remissions.  His current treatment included antibiotics for acute symptoms, and aspirin for headache.  He had a fair response to these treatments.  The examiner determined a diagnosis of chronic sinusitis.  The examiner further noted that the Veteran had had three non-incapacitating episodes during the past 12-month period.  

A private treatment record dated November 2008 indicated that the Veteran had a long history of recurrent episodes of sinus infections, marked difficulty breathing out of his nose, and headaches.  The examiner noted that the Veteran had been on at least 10 aspirin a day for several months for headaches.  

In a March 2009 statement, the Veteran reported that he had experienced headaches during the day, and would take aspirin to alleviate the pain associated with sinusitis.  He further noted associated symptoms of difficulty breathing while running and a stuffed-up nose (crustation).  A December 2009 VA medical record notes that the Veteran exhibited sinus congestion. 

At the February 2011 VA examination, the Veteran reported using flunisolide nasal spray and Claritin to treat his sinus symptoms.  He denied experiencing any episodes of sinusitis in the past 12 months.  His sinus examination at that time was normal.  In a subsequent May 2011 VA treatment record, the Veteran reported headaches four times a week, from paranasal to frontotemporal bilaterally that caused him to awaken at night, and lasted until mid-afternoon.  

At his April 2017 Board hearing, the Veteran testified that he experienced daily congestion which makes breathing freely difficult as well as nose bleeds and crusting.  

The October 2017 VA examination report indicates that the Veteran reported that his sinus symptoms had remained the same with no improvement.  He reported trouble breathing out of both nostrils daily, pressure in the frontal sinuses and nose, and nosebleeds 1 to 2 times a week.  The Veteran's current treatment included saline nasal spray and Vaseline to bilateral nostrils.  There was evidence of pain, tenderness, and crusting.  There were no incapacitating episodes or non-incapacitating episodes in the past 12 months.   

After considering the record in its entirety, including the evidence delineated above, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for an initial 10 percent rating for sinusitis have been met.  The May 2008 VA examination report indicates that the Veteran was experiencing 3 non-incapacitating episodes of sinusitis per year.  The evidence of record, which includes VA and private treatment records, as well as the Veteran's statements, further illustrates continued non-incapacitating symptoms such as headaches, pain, and and crusting.  Although the October 2017 VA medical examiner determined that the Veteran had not had any incapacitating episodes or non-incapacitating episodes in the past 12 months, the Board finds that in light of the record above, and resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating have been met throughout the entire appeal period.  

The Board further finds that an initial rating in excess of 10 percent for the Veteran's sinusitis is not warranted during any period on appeal.  The Veteran has not been shown to have three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, nor has he been shown to have more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Although he reports daily symptoms of congestion and nosebleeds, the Board finds that the clinical evidence establishes that he has not had six or more episodes of non-incapacitating sinusitis or sinus infections yearly.  The Board finds that the medical evidence is more probative as to the presence of a clinical sinusitis episode such as a sinus infection as contemplated in the applicable rating criteria.  Based on the evidence of record, the Board finds that the Veteran's symptoms do not more closely approximate the criteria for an initial 30 percent rating under Diagnostic Code 6512.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial rating of 10 percent for the Veteran's sinusitis disability is warranted.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.97, Diagnostic Code 6512.



ORDER

Entitlement to an initial rating in excess of 10 percent for status post repair of the medial collateral ligament (MCL) of the right knee is denied.

Entitlement to a separate 10 percent disability rating for the service-connected right knee disability, based on arthritis and limitation of motion, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia is denied.

Entitlement to an initial 10 percent rating, but no higher, for chronic sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran's service treatment records show that in March 2005, he was noted to have severe actinic damage with multiple solar lentigo and ephelides over all sun exposed areas of the skin, although he had no suspicious lesions on the face, including the eyebrows.  

The post-service record on appeal includes private clinical records showing a diagnosis of pigmented actinic keratosis above the left eyebrow which was frozen in 2009 and excised in 2010.  Most recently, an October 2016 private treatment record notes that the Veteran was determined to have several seborrheic keratoses, but no actinic keratoses were present at that time.  

The Veteran was afforded a VA medical examination in October 2017.  He reported the onset actinic keratosis in 2000 which was removed by freezing with liquid nitrogen in 2009.  The examiner noted that the Veteran exhibited a 1 centimeter by .2 millimeter scar above the left eyebrow as a result of excision of the actinic keratosis lesion.  The examiner indicated that there was no evidence of active actinic keratosis on the date of the examination, nor had there been any documentation or report of active actinic keratosis since 2014.  Finally, there was no evidence of the onset of actinic keratosis during active military service.  The examiner therefore concluded that it was less likely than not that the Veteran's claimed actinic keratosis was incurred in service.  

The Board finds that the October 2017 VA medical examination is inadequate.  Although the examiner found that the Veteran did not have actinic keratosis at the time of the examination, the examiner did note a scar over the eyebrow which was a residual of an excision of actinic keratosis lesion.  Although the examiner determined that actinic keratosis did not manifest during active duty, given the in-service notations of extensive actinic damage, an opinion is needed as to whether the Veteran's post-service actinic keratosis with resulting scar is causally related to any incident of service, including sun exposure or actinic damage noted in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain an addendum from the October 2017 VA examiner (or other appropriate clinician if she is no longer available) as to the nature and etiology of the Veteran's claimed actinic keratosis.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's post-service actinic keratosis, with resulting scar over the eyebrow, had its onset in service or is otherwise the result of a disease or injury in service, to include severe actinic damage with multiple solar lentigo and ephelides over all sun exposed areas of the skin, which was noted in March 2005.  A complete rationale should be provided.  

2.  After undertaking any development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


